Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brion Heaney on November 3rd, 2021.
The application has been amended as follows: 
IN THE CLAIMS
	The claims have been amended as follows:

Claim 5: The method according to claim 1, wherein in step (e), said electronic control means (90) acts on said bypass valve (76) of said second recycle line (74) which opens into the first inter-stage line (12).

Claim 6: The method according to claim 1, in (90) acts on *-said control valve (92) mounted on the main supply line (4) of the compressor.

Claim 7: A plural stage compressor comprising: 
- a first stage (10),

- a first inter-stage line (12) between the first stage (10) and second stage (20),
- a temperature sensor (78) for measuring the temperature (Tin) at the inlet of the first stage (10),
- a first pressure sensor (80) for measuring the pressure (Pin) at the inlet of the first stage (10),
- a second pressure sensor (82) for measuring the pressure at the outlet of the first stage (10), 
- a first recycle line (8) going from the outlet of the first stage (10) to the inlet of said first stage (10) and comprising a bypass valve (70), and
- means (88, 90) for implementing a method for controlling the plural stage compressor , said method comprising:
(a) measuring the temperature at the inlet of the compressor,
(b) measuring the ratio between the outlet pressure (Pout) and the inlet pressure (Pin) of the first stage of the compressor,
(c) calculating a coefficient (Ψ) based at least on the value of the inlet temperature (Tin) and on the measured pressure ratio (Pout/Pin),
(d) sending the calculated coefficient (Ψ) to an electronic control means (90), wherein said electronic control means is adapted to act on: (i) an actuator that acts on the bypass valve (70) of the first recycle line (8) going from the outlet of the first stage to the inlet of said first stage, (ii) an actuator that acts on a second bypass valve (76) of a second recycle line (74) between the outlet of said second stage to the first inter-stage line (12), and/or an actuator that acts on a control valve (92) mounted on a main supply line (4) of the compressor, and
(e) if the calculated coefficient (Ψ) is in a predetermined range, acting on said bypass valve (70) of said first recycle line (8), second bypass valve (76) of the second recycle line (74), and/or said control valve (92) mounted on the main supply line (4) of the compressor, and
wherein the coefficient (Ψ) calculated in (c) is a head coefficient calculated by multiplying the inlet temperature (Tin) of the compressor by a logarithm of the ratio of the outlet pressure by the inlet pressure (Pout/Pin) according to the following equation:
Ψ = 2 * Δh / U2
Where:
Δh is the isentropic enthalpy rise in the first stage,
U is the impeller blade tip speed,
And in that
Δh = R * Tin * ln(Pout/Pin) / MW
Where:
R is a constant,
Tin is the temperature of the gas at the inlet of the first stage,
Pout is the pressure at the outlet of the first stage,
Pin is the pressure at the inlet of the first stage, and
MW is the molecular weight of a gas going through the compressor.

Claim 16: A plural stage compressor comprising:

- at least a further stage (20, 30, 40, 50, 60), 
- a first inter-stage line (12) between the first stage (10) and a second stage (20), 	- a temperature sensor (78) for measuring the temperature (Tin) at the inlet of the first stage (10), 
- a first pressure sensor (80) for measuring the pressure (Pin) at the inlet of the first stage (10), 
- a second pressure sensor (82) for measuring the pressure (Pout) at the outlet of the first stage (10), 
- a first recycle line (8) going from the outlet of the first stage (10) to the inlet of said first stage (10) and comprising a bypass valve (70), and 
- a calculation means (88) which receives information from the temperature sensor (78), the first pressure sensor 80 and the second pressure sensor 82, wherein said calculation means (88) calculates a coefficient (Ψ) based at least on the value of the inlet temperature (Tin) and on the measured pressure ratio (Pout/Pin), and sends the calculated coefficient (Ψ) to an electronic control means (90),
wherein the coefficient (Ψ) calculated is a head coefficient calculated by multiplying the inlet temperature (Tin) of the compressor by a logarithm of the ratio of the outlet pressure by the inlet pressure (Pout/Pin) according to the following equation:
Ψ = 2 * Δh / U2
Where:
Δh is the isentropic enthalpy rise in the first stage,
U is the impeller blade tip speed,
And in that
Δh = R * Tin * ln(Pout/Pin) / MW
Where:
R is a constant,
Tin is the temperature of the gas at the inlet of the first stage,
Pout is the pressure at the outlet of the first stage,
Pin is the pressure at the inlet of the first stage, and
MW is the molecular weight of a gas going through the compressor.
wherein said electronic control means (90) is adapted to act on: (i) an actuator that acts on the bypass valve (70) of the first recycle line (8), (ii) an actuator that acts on a second bypass valve (76) of a second recycle line (74) between the outlet of said second stage to the first inter-stage line (12), and/or (iii) an actuator that acts on a control valve (92) mounted on a main supply line (4) of the compressor.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards an unobvious improvement to plural stage compressors and methods of controlling plural stage compressors. Specifically, Applicant claims a method for controlling a plural stage compressor comprising at least a first stage, a second stage and a first inter-stage line between the first stage and the second stage, said method comprising 
(a) measuring the temperature at the inlet of the compressor,
(b) measuring the ratio between the outlet pressure (Pout) and the inlet pressure (Pin) of the first stage of the compressor,

(d) sending the calculated coefficient (Ψ) to an electronic control means (90), wherein said electronic control means is adapted to act on: (i) an actuator that acts on the bypass valve (70) of the first recycle line (8) going from the outlet of the first stage to the inlet of said first stage, (ii) an actuator that acts on a second bypass valve (76) of a second recycle line (74) between the outlet of said second stage to the first inter-stage line (12), and/or an actuator that acts on a control valve (92) mounted on a main supply line (4) of the compressor, and
(e) if the calculated coefficient (Ψ) is in a predetermined range, acting on said bypass valve (70) of said first recycle line (8), second bypass valve (76) of the second recycle line (74), and/or said control valve (92) mounted on the main supply line (4) of the compressor, and
wherein the coefficient (Ψ) calculated in (c) is a head coefficient calculated by multiplying the inlet temperature (Tin) of the compressor by a logarithm of the ratio of the outlet pressure by the inlet pressure (Pout/Pin) according to the following equation:
Ψ = 2 * Δh / U2
where:
Δh is the isentropic enthalpy rise in the first stage,
U is the impeller blade tip speed,
and in that
Δh = R * Tin * ln(Pout/Pin) / MW
where:

Tin is the temperature of the gas at the inlet of the first stage,
Pout is the pressure at the outlet of the first stage,
Pin is the pressure at the inlet of the first stage, and
MW is the molecular weight of a gas going through the compressor.
While known prior art such as Shapiro (US Patent No. 10,254,719) discloses similar methods, none of the known prior art, alone or in combination, teaches or suggests such a method where the head coefficient is calculated with the claimed equation. Therefore, the combination of features is allowable. The claims directed towards the plural stage compressor itself are allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745